Citation Nr: 1509874	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-00 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to to August 21, 2013, and in excess of 50 percent on and after August 21, 2013.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from October 1966 to August 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This 2010 rating decision granted service connection for PTSD and assigned an initial 30 percent disability rating, effective November 25, 2009.  In a March 2014 rating decision, the RO increased the disability rating to 50 percent, effective August 21, 2013.  As the assigned evaluations are less than the maximum available rating, the issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that during the pendency of this appeal, the Veteran changed representation to Disabled American Veterans in July 2014.

The Board also notes that the Veteran submitted additional evidence after the May 2014 supplemental statement of the case in the form a July 2014 PTSD Disability Benefits Questionnaire (DBQ), treatment records received by the RO in July 2014 from Dr. C. at the Vet Center in Philadelphia, Pennsylvania, and a November 2014 medical statement from Dr. C.  The Board solicited a waiver of AOJ initial consideration of this evidence.  The Veteran submitted such a waiver on January 29, 2015.  As such, the Board finds that a remand for initial AOJ review of this additional evidence is not necessary, and there is no prejudice to the Veteran in proceeding with the adjudication of the claim.

Evidence during the period on appeal indicates that at least one medical practitioner opined that the Veteran is unable to work due to his PTSD.  Thus, the Board has taken jurisdiction over this issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  Prior to to August 21, 2013, and resolving all doubt in favor of the Veteran, the Veteran's PTSD symptoms have been productive of occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas.

2.  On and after August 21, 2013, the Veteran's PTSD symptoms have been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total occupational and social impairment.

3.  For the entire period of this appeal, the Veteran's service-connected PTSD has not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but no higher, for PTSD prior to August 21, 2013 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial rating of 70 percent, but no higher, for PTSD effective on and after August 21, 2013 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for a total rating based on individual unemployability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations set forth VA's duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The claim arose from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  Once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied with respect to this issue.

The VCAA also requires VA to make reasonable efforts to help a veteran obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a veteran obtain records more relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs), his military personnel records, his Social Security Records (SSA), and all relevant, identified, and available post-service treatment records.  The Veteran was medically evaluated in conjunction with his PTSD claim in May 2010 and August 2013.  Both examiners reviewed the Veteran's claims file, considered his complaints, conducted appropriate examinations, and provided complete rationales for all opinions expressed.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim, as together they addressed the Veteran's symptoms in relation to the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

The Veteran was also provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge (VLJ).  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  Here, at the October 2014 pre-hearing conference and during the hearing itself, the undersigned VLJ identified the issue on appeal.  Transcript (Tr.), page 2.  Information was also solicited regarding the issue on appeal, including the current severity of his PTSD and how it impacts him at work (Tr., page 3-4) and in his personal life (Tr., page 3, 7 -9).  During the hearing, it was discovered that the Veteran needed to resubmit a Disability Benefits Questionnaire and the record was held open until December 29, 2014 to allow him to do so.  The remainder of the hearing discussion did not reveal any additional evidence that might have been available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  Significantly, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the manner in which the Board hearing was conducted.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 383, 394 (1993).

II.  PTSD 

Laws and Regulations

In a July 2010 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective November 25, 2009.  The Veteran filed a Notice of Disagreement (NOD) in June 2011 with the disability rating assigned.  He asserted that the severity of his PTSD entitles him to a higher rating.  See June 2011 NOD.  In a March 2014 rating decision, the RO awarded an increased 50 percent rating for the Veteran's PTSD effective August 21, 2013.  The Veteran's disability evaluation has therefore been staged and each rating will be discussed separately.  Fenderson, 12 Vet. App. at 126-27.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.  Since there has been an increased rating for PTSD during the pendency of the appeal, the Board must consider a staged rating for the claim.

The Veteran's service connected PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411; however, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  The current 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

Background

In this case, a November 25, 2009 progress note from Dr. C, the Veteran's psychologist from the Vet Center, stated that the Veteran did not have suicidal or homicidal ideation.  Dr. C described the Veteran as quiet and attentive during class.  On December 29, 2009, Dr. C noted that after 4 group PTSD classes, the Veteran had inconsistent attendance and was aloof and disconnected from classmates.

During a January 13, 2010 group class, Dr. C described the Veteran as an active participant who asked questions about antianxiety and antipsychotic medication.  In a January 27, 2010 progress note, Dr. C noted that, although the Veteran had graduated from his PTSD classes, he wanted to take classes during the next semester to complete his coursework.  On February 3, 2010, Dr. C stated that the Veteran's class attendance had become more regular and he expressed his feeling that the classes were beneficial.  During a recent family road trip in which he unexpectedly had to share a car with his son, the Veteran reported conflict and tension that resulted in a police presence.  Dr. C noted that his son abused substances and stated the Veteran avoided a physical altercation with his son.  He was also noted to have a fiancée in Brazil he planned to visit.  Dr. C remarked that he was oblivious to the obvious pitfalls of online relationships.

On March 24, 2010, the Veteran reported having a physical altercation with his son after he returned from a trip to find his house in disarray.  The Veteran agreed to give his son notice that he had to move out and to file a Protection from Abuse order to prevent the son from returning to the property.  The Veteran declined an impatient stay at the Coatesville VAMC to work on his coping skills and relationship with his son.  Though the Veteran had not threatened to injure or kill his son, Dr. C. described his actions as menacing.  She also noted that it was the Veteran's safety that was most at risk.  In a March 31, 2010 progress note, Dr. C. documented that the Veteran had not filed an order or asked his son to leave as planned.  He thought of ways to help him, but hoped that the legal system would address the problem.  

During a March 31, 2010 group PTSD class, the Veteran shared about his new relationship with his fiancée and reported that he had told her about his Vietnam experience.  On April 7, 2010, Dr. C. noted that, when discussing his son's upcoming court date for substance abuse, the Veteran's hyper-arousal symptoms of PTSD were shown by his anger at authority figures and a legal system he felt was unjust.  

During a May 13, 2010 VA examination, the Veteran had an appropriate affect, with signs of a mildly depressed mood and high anxiety during the interview.  The examiner described him as neatly dressed and well-groomed.  He denied suicidal or homicidal ideation.  The Veteran did not have symptoms related to alcohol or substance abuse.  The examiner documented intense symptoms related to re-experiencing the stressors of Vietnam.  He denied experiencing flashbacks.  He also denied restless sleeping, but reported chronic insomnia and difficulty falling and staying asleep.  Though he reported an occasional nightmare about one of his stressors, he did not endorse dreams or nightmares about Vietnam.  He slept 3 1/2 hours per night.  The Veteran reported experiencing night sweats and recurrent or distressing thoughts about Vietnam on most days.  The Veteran reported that he had worked as a longshoreman for 34 years, but that he had retired after sustaining an injury at work in 2004 when he fell from a truck.  He denied that his psychiatric symptom had ever been the primary reason for his inability to work.  The examiner opined that the Veteran was able to carry out his normal daily activities.

With respect to his relationships, the Veteran had three children and had been married and divorced twice.  He was in regular and close contact with his relatives.  He engaged in some regular social activities, including occasional dinners with friends, exercising, following sports, and fishing.  However, he felt less interested in some of the activities that he had enjoyed before Vietnam.  The examiner also noted that the Veteran had moderate symptoms of increased arousal and mild symptoms related to avoidance behaviors.  He avoided crowds and had an exaggerated startle response.  The Veteran reported increased irritability, a low frustration threshold, occasional angry outbursts, and anger over news reports on Iraq and Afghanistan.  The Veteran did not display signs of impairment with his thought process or communication.  He had normal speech, his memory was very good, and the Veteran was very well-oriented to time, person, and place.  The diagnosis was severe PTSD.  A GAF score of 52 was assigned, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.

During a May 26, 2010 class at the Vet Center centered on substance abuse and PTSD, the Veteran expressed that he misunderstood for years the relationship between his substance abuse and PTSD.  In a class, the Veteran stated he felt substance abuse was a waste of time and was noted to have stopped drinking on his own.  On June 30, 2010, the Veteran contributed to a class on PTSD and sleep by reporting that he used melatonin and recommending the use of certain foods as a soporific.  In a July 14, 2010 class with the topic of PTSD and anger, the Veteran earned a "sticker" for providing insight that anger could be healing and destructive.

In an August 2, 2010 progress note, Dr. C noted that the Veteran had a motto of "it's my way or the highway" which had caused problems.  The Veteran reported resistance to changing his behavior to suit his new fiancée who was coming to live with him.  In a September 23, 2010 progress note, the Veteran reported worrying about his mentally ill son and the irresponsibility of his other son who continued to abuse substances.  The Veteran also reported that he gave his daughter money for her upcoming wedding.  Dr. C noted that though the Veteran tried to be an involved father, he had become enmeshed in difficulties.  An October 20, 2010 progress note states that the Veteran reported worry about his sick dog and that his son was living with him again after being evicted.  He also informed Dr. C. that he cried during a hearing for his mentally ill son and admitted he felt hopeless and helpless.  Dr. C noted that the Veteran ignored his own financial needs to help others.

A November 16, 2010 progress note stated that the Veteran reported "feeling good" as he been to a craft show and wellness center.  In a November 23, 2010 progress note, the Veteran stated that he had set limits with his girlfriend as he had a history of trying to help everyone.  He reported that she felt he was too distant.  A December 7, 2010 treatment record noted that the Veteran reported difficulty with holiday crowds at the mall.  Though he was provoked by someone beeping at him in a parking lot, he walked away.  During a holiday open house on December 10, 2010, the Veteran was observed engaging in activities and socializing with peers and staff.  In a February 8, 2011 group class, the Veteran reported that he forced himself to go out in order to prevent a downward spiral of isolation.  He also shared that he used motivational tapes to cope with stress during a February 15, 2011 group class.  A March 1, 2011 progress note detailed that the Veteran had become involved in a recent altercation with his son that drew police involvement after his son made threats.  He also stated that he had "semi-broken up" with his girlfriend.  

In a March 30, 2011 letter, Dr. C noted treatment of the Veteran in both a PTSD psycho educational class and individual psychotherapy since February 3, 2010.  Dr. C documented severe hyper-arousal symptoms including irritable mood, difficulty concentrating, hyper-vigilance, and a hyper-startle response.  Dr. C noted that the Veteran had sleep difficulties and partly attributed this issue to threats made by the Veteran's son to kill him and worry over his children's mental health.  The Veteran's personal relationships were chaotic and unmanageable.  Dr. C also stated that unlike a typical Vietnam veteran who felt cohesive with other members of the psychoeducational class, the Veteran was distant from other members.  His PTSD affected his social life by preventing him from sustaining loving relationships.  In addition to his two divorces, the Veteran had ongoing hostilities in his family relationships and in his relationship with his partner; he only demonstrated empathy and connectedness with his pets.  Dr. C opined that his PTSD symptoms significantly impaired his occupational and social functioning.  In regards to the Veteran's employment, Dr. C opined that though the Veteran left work because of a physical injury, his PTSD was what ultimately interfered with his ability to sustain employment as his hyper-arousal symptoms made him unemployable.

The Veteran reported using a motivational DVD to feel uplifted during a March 39, 2011 Vet Center class and an April 7, 2011 progress note indicated that the Veteran took a yoga class.  In a July 14, 2011 progress note, Dr. C opined that the Veteran was becoming more aware of his contribution to chaotic relationships and was ready to create boundaries.  An August 11, 2011 progress note stated that the Veteran had difficulty with recall, but was able to tolerate the discomfort.  On October 24, 2011, the Veteran reported to Dr. C that his brother unexpectedly came to the Veteran's house after being diagnosed with cancer.  The Veteran tried to suggest alternative treatment and expressed that he did not want to fall out of touch with him.  A December 16, 2011 progress note stated that the Veteran was observed enjoying himself at an open house while socializing with other Veterans and staff.  The Veteran was noted to have broken up with his girlfriend from Brazil in a December 23, 2011 treatment note because he felt she was using him.  It also noted that he had adequate problem-solving skills and cognitive resources.

In a January 20, 2012 progress note, Dr. C observed that the Veteran was no longer playing the victim and had realized that he was a valued family member.  He had assumed the care of his half-brother while mediating with his other siblings and step-father.  During a February 24, 2012 individual visit, the Veteran reported that he was an active member of the Masons and enjoyed socializing and attending meetings.  In addition, he planned to start a small business selling wellness products.  A June 8, 2012 progress note detailed that in the role of the full-time caregiver for his brother who had a stroke; the Veteran prepared his meals and made the financial and logistical arrangements for his care.  Dr. C described him as generous and thoughtful in doing so.  He had also had a dispute with his neighbors regarding his substance-abusing son which led to police involvement.  

During an August 14, 2012 phone call to determine his status, Dr. C described the Veteran as upbeat and positive.  On August 17, 2010, Dr. C noted that his PTSD symptoms were manageable and that he had made progress with a decrease in caregiver fatigue and a reduction in the chaos of his household.  She documented that he was sleeping better and his overall health had improved.  On September 28, 2012, Dr. C. noted that he had a chaotic family situation as he was helping his son with his relationship problems and assisting in the disposition of his late brother's property.  She described him as an overburdened caregiver on December 13, 2012.

During the August 21, 2013 VA examination, the Veteran was noted to attend to his hygiene.  He denied suicidal or homicidal ideation.  Since his May 2010 VA examination, the Veteran had not engaged in illicit drug use and drank 1 to 2 drinks a few times a year at social events.  The examiner documented that the Veteran experienced symptoms of anxiety and chronic sleep impairment.  He had a prescription medicine for sleep from his primary physician.  The Veteran reported that he dreamt of Vietnam 2 to 3 times per year.  He slept 6 hours a night and had difficulty staying asleep.  Helicopter sounds, heavy rain, hot and humid weather, and desolate desert terrain triggered intrusive thoughts and memories.  He avoided crowds, big events, combat movies, and the subject of Vietnam.  The examiner marked that he had symptoms of hypervigilance and an exaggerated startle response.  The examiner also described the Veteran as experiencing irritability/anger.  The examiner observed that the Veteran had an intensely angry affect with restricted range (e.g., unable to have loving feelings).  The Veteran reported being angered by news regarding the current wars.  He had a history of physical altercations with his 23 year old son that would be preceded by arguments or threats made by his son.  The Veteran also reported an incident that involved him chasing down another car after the driver almost led him to have an accident.  He stated that when the other driver exited his car to confront him, the Veteran resisted engaging the driver and instead drove to the police station to report the incident.  

The examiner additionally marked that the Veteran experienced difficulty in establishing and maintaining effective work and social relationships.  The Veteran informed the VA examiner that in his 34 year job period of working as a longshoreman, he worked for different employers day to day.  He also stated that he retired as a result of a work injury.  At work, the Veteran would walk off jobs if he felt something was not right.  He reported that he would speak his mind to authority figures including his supervisors and police officers.  The examiner documented the Veteran's inability to take orders well, especially from bosses who yelled or condescended to him.  He included these issues among the current impairments that would affect occupational functioning.  He got along with some of his coworkers and was able to concentrate enough to do his job.  The examiner marked that he had difficulty concentrating and the Veteran reported difficulty focusing his attention to read.  

In regards to the Veteran's personal relationships, he was not close to his adult children and described himself as cold to them.  He had difficulty getting along with one of his sons and described a period when his daughter did not talk to him for 2 years.  He explained that he had questioned his daughter about missing a flight for the honeymoon paid for by the Veteran.  His other son lived out of state receiving treatment for mental problems.  He was able to express emotion by crying at funerals and telling his daughter and out of state son that he loved them.  The Veteran had few friends and, after reporting that he was currently "kind of in a relationship" for 8 months, he stated that he did not have long lasting relationships with women.  A GAF score of 51 was assigned, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Veteran was found capable of managing his financial affairs.  The examiner opined that the Veteran's level of occupational and social impairment was best summarized as having deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

In a July 2014 Disability Benefits Questionnaire (DBQ), Dr. C stated that the Veteran had total occupational and social impairment.  His affect was flattened, and he displayed circumstantial, circumlocutory, or stereotyped speech.  After 30 years sobriety, the Veteran had resumed his use of marijuana.  Dr. C also found evidence of grossly inappropriate behavior and determined his psychosocial and environmental problems as including the war in Iraq, a family conflict that had been heightened by a death in family, and the fact that his son did not take his psychotropic medication while visiting.  Dr. C noted that the family conflict stemmed from him helping his sister-in-law handle the affairs of his brother who died in September 2012.  It was documented that the Veteran was arrested for disorderly conduct by a SWAT team when his mentally unstable son was caught selling and using drugs.  Dr. C noted that the Veteran had been homicidal and that the Veteran threatened SWAT team members stating that the next time, it wouldn't be so easy to get him out.  Dr. C found that the Veteran's PTSD included symptoms of a depressed mood, anxiety, and suspiciousness.  Since the last examination, the Veteran had not worked and could not sustain normal job-related stress.  He experienced a chronic sleep impairment, taking a muscle relaxer to sleep, and near-continuous panic or depression affecting the ability to function.  He also had impaired judgment and abstract thinking.  Dr. C additionally marked that the symptom of obsessional rituals that interfered with routine activities was present.  He also had difficulty establishing work and social relationships.  

Dr. C noted that the Veteran re-experienced his traumatic event through recurrent and distressing recollections and dreams of the event, acting or feeling as if the traumatic event was recurring, and intense psychological distress and reactivity at exposure to internal or external cures resembling the event.  Under symptoms of increased arousal, Dr. C found that he had difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, an exaggerated startle response, and difficulty concentrating.  Dr. C also noted that he had avoided stimuli associated with the trauma including thoughts, feelings, conversations, people, and activities.  She found evidence of a numbing of general responsiveness, such as an inability to recall an important aspect of the trauma, a feeling of detachment or estrangement from others, a restricted range of affection, and a sense of a foreshortened future.  She marked that his short and long term memory were impaired.  These symptoms lasted more than 1 month.  Dr. C concluded by determining that the Veteran was capable of managing his financial affairs.

At the October 2014 hearing, the Veteran reported that strained relationships with his children, two divorces, and that he prefers to be alone.  HE reported being hypervigilant and very suspicious of people.  He also reported angering quickly.  He didn't go to many social gatherings and avoided crowds.  He noted that he retired for reasons unrelated to his PTSD, but that he had previously done longshoreman work where he didn't have to punch a clock or listen to a boss, and that this fit his personality.  He didn't have to have much interaction with individuals.  The Veteran reported not sleeping well.  The Veteran reported that since 2010, his symptoms had not changed too much.  

In a November 4, 2014 letter, Dr. C opined that despite intensive treatment, the Veteran's PTSD symptoms persisted in negatively impacting his ability to have healthy relationships.  Dr. C noted that at intake in 2010, the Veteran show mild re-experiencing symptoms with dreams of Vietnam, hyper-arousal symptoms through angry moods and outbursts, and some social dysfunction through marital and job problems.  Dr. C added that over the course of treatment, he was assessed as having more severe PTSD symptoms.  Dr. C pointed to his irritable mood and angry outbursts as the source of problems in intimate relationships and noted that his relationship with his sons had not improved.

Analysis

The Board must first determine whether the Veteran is entitled to an initial disability rating in excess of 30 percent for the period prior to August 21, 2013.  The Board finds that the aforementioned lay and medical evidence reflects that the Veteran's symptoms are representative of a 50 percent rating, but no higher, for this period.  

As noted above, a 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

During this period, the Veteran's chronic sleep impairment, depressed mood, anxiety, and suspiciousness are well documented.  It is clear from the record that the Veteran did not experience many of the symptoms as noted in the diagnostic criteria; however, assessing his overall impairment, he did have difficulty in establishing and maintaining effective work and social relationships and disturbance of mood.  There were difficulties in his family relationships and in work relationships when he was still employed.  Taking this and his overall disturbance of mood, to include his anger, irritability, hyper-arousal, and startle response, and resolving all doubt in favor of the Veteran supports the assignment of a 50 percent evaluation for this period.

A 70 percent evaluation, however, is not warranted as the evidence does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

He does not have an inability to establish and maintain effective relationships - to the contrary, he strives to do so.  The Veteran experienced several chaotic personal relationships during this period.  However, many of the difficulties encountered by the Veteran were largely due to influences beyond the Veteran's control that persisted despite his best intentions.  One of his sons suffered from mental illness and the other son struggled with substance abuse.  Most of the negative interactions described in the treatment records resulted from behavioral problems related to these issues.  Though the Veteran displayed anger and irritability with occasional physical fighting with his son, it appears that the majority of these incidents were provoked in some way.  Additionally, the Veteran reported having a few friends.  The May 2010 VA examiner noted that the Veteran was in regular contact with his relatives.  Dr. C's conclusion from March 2011 that the Veteran's PTSD prevented him from sustaining loving relationships is challenged by the picture of the Veteran's personal life portrayed by the Vet Center treatment records from both before and after this date - including overtures that the Veteran made towards maintaining familial relationships included providing support to each of his adult sons, attending his son's court appearance, giving his daughter money for her wedding, and becoming the primary caregiver for his half-brother recovering from a stroke.  Dr. C later described the Veteran as generous and thoughtful in June 2012 and as a caregiver overburdened by a chaotic family situation rather than his PTSD symptomatology in December 2012.  It is also unclear whether his relationship with his Brazilian fiancée ended as a result of the Veteran's PTSD.  Furthermore, the May 2010 VA examination noted that the Veteran had regular social activities such as exercising, dinner with friends, following sports, and fishing.  Though Dr. C described the Veteran as distant from other Veterans in March 2011, the Vet Center records note at different points that the Veteran was able to socially engage other Veterans and staff members and he was described as an active class participant during various PTSD group classes.  He also joined a local Masons group and enjoyed socializing within the group.  Regardless, these findings do not support an inability to establish and maintain effective relationships; rather they demonstrate difficulty in doing so.  

There are clearly deficiencies in mood as indicated above.  The evidence demonstrates, however, that there not deficiencies in judgment and thinking - he was found to have good judgment, normal thinking, and normal cognitive functioning.  In the March 24, 2010 note in which Dr. C described the Veteran's actions towards his son as menacing is undermined by the added observation that it was the Veteran's safety that was most in danger.  The Veteran displayed his capacity to control his anger when provoked in December 2010 when he chose to avoid a potentially negative incident in a mall parking lot with another driver.  He also avoided having a physical altercation with his son during a tense family road trip in February 2010.

Regarding occupational functioning, the evidence does show some impairment.  Although Dr. C opined in March 2011, that the Veteran's PTSD symptomatology prevented the Veteran from working, the Veteran repeatedly noted he quit working due to an unrelated injury.  However, the Board notes that the Veteran was able to maintain the same career for over three decades - at the 2014 hearing the Veteran reported the type of work enabled him to stay employed and this his symptoms in all regards had not changed substantially since 2010.  The May 2010 VA examiner opined that the Veteran was able to perform his normal daily activities.  

In addition, the Veteran's symptoms did not affect his ability to function independently, appropriately, and effectively during this period.  The May 2010 VA examiner observed that the Veteran was very friendly and his affect was appropriate.  The Veteran was not found to be spatially disoriented and was found to be neatly dressed and groomed without suicidal or homicidal ideations.  The Veteran's speech was also found to be within normal limits.  Beyond maintaining his own health, the Veteran was able to care for others as he was the primary caregiver for his half-brother.  In December 2011, he was noted to have adequate problem-solving skills and cognitive resources.  The May 2010 VA examiner commented that the Veteran's memory was very good with respect to recall of remote and recent events.  In addition, he was well-oriented to time, person, and place.  The Veteran did not report, and the examiners did not find, obsessional rituals.  

In reaching this decision, the Board considered the GAF score.  The assigned GAF score during the relevant time period was 52 which contemplates moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or c-workers).  However, the Board finds that this GAF score is not sufficiently supported by accompanying findings to warrant an initial evaluation in excess of 50 percent.  Although a GAF score may be indicative of a certain level of impairment, it is only one factor in determining a veteran's degree of disability.  Brambley v. Principi, 17 Vet, App. 20, 26 (2003).  In consideration of the Veteran's total symptomatology during this period, and resolving all doubt in his favor, the Board finds that the evaluation of PTSD closely represents a 50 percent rating for this period.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 136, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board will now consider whether the Veteran is entitled to an initial disability rating in excess of 50 percent on and after August 21, 2013.  The Board finds that a 70 percent evaluation, but no higher, is warranted.  The August 2013 VA examiner assigned the Veteran a GAF score of 51, but opined that the Veteran's level of occupational and social impairment with regards to PTSD was best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  These findings directly align with a 70 percent evaluation.  

In a July 7, 2014 DBQ, Dr. C found that the Veteran had near continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  The August 2013 VA examiner determined that the Veteran had difficulty in establishing and maintaining effective work and social relationships, but also a restricted range of affect (e.g. unable to have loving feelings).  His affect was described as intensely angry.  His report of being cold to his children, having few friends, relationships that were not long-lasting, and his characterization of his current intimate relationship as "kind of" being in a relationship indicates that the Veteran was having an escalation in his relationship difficulties.  In the July 2014 DBQ, Dr. C noted that in addition to having difficulty in establishing and maintaining effective work and social relationships, he had an inability to do so.  The November 2014 letter from Dr. C also stressed that the Veteran's relationships were negatively impacted by his PTSD symptoms.  

In the 2014 DBQ, the Veteran was documented as having obsessional rituals that interfered with his daily activities and impaired impulse control, as evidenced by the threat he made to SWAT team members.  The August 2013 VA examiner also documented that the Veteran felt free to speak his mind to police officers.  Although previous treatment records indicated that the Veteran's physical conflicts centered on his son, at the October 2014 hearing, the Veteran reported that had hurt a couple of individuals.  See Tr., page 5.  In addition, the Veteran's report to the August 2013 VA examiner of chasing down another driver as a result of road rage suggested impaired impulse control.

Dr. C also noted that he experienced difficulty adapting to stressful circumstances in the July 2014 DBQ.  The August 2013 VA examiner likewise suggested this issue by noting that the Veteran walked off jobs when he felt there was a problem and that he had an inability to take orders well if the boss was yelling or condescending to him.  The Veteran displayed some, but not all, symptoms listed as examples under the 70 percent rating criteria.  Resolving all doubt in favor of the Veteran, the Boards finds that the overall level of impairment during this period is serious with deficiencies in most areas, such as work and family relations, isolation that interferes with routine activities, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

A 100 percent rating is not warranted as the Veteran does not have total social and occupational impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

Although Dr. C opined that the Veteran had total impairment in the July 2014 DBQ, the findings in that DBQ and from other evidence during the period indicate only that the Veteran is significantly, but not totally, socially and occupationally impaired.  First, at the October 2014 Board hearing, the Veteran reported that his symptoms had not significantly deteriorated since 2010.  Although the Veteran had difficulties in family relationships and retain few friends, he continued to maintain those relationships.  In the 2014 DBQ, the Veteran was found to be numbing and had a feeling of detachment or estrangement of others.  These symptoms indicate significant social impairment, but not total impairment.  Although in the 2014 DBQ the examiner found short and long term memory impairment, at no point did the Veteran report, or the evidence show, memory loss so severe that he forgot the names of close relatives, his occupation, or own name.  The Veteran was found to attend to his hygiene at the 2013 VA examination and was found to be capable of taking care of his affairs.  There are no reports of persistent delusions or hallucinations or disorientation to time or place.  Although Dr. C noted homicidal ideation in the July 2014 DBQ, she believed that there was no persistent danger of hurting himself or others.  Affording the Veteran all reasonable doubt, the lay and medical evidence of record does not support the assignment of a 100 percent evaluation.  

For each of the periods on appeal, the Board considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1) for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology involving sleep impairment, nightmares, intrusive thoughts, depression, anxiety, hypervigilance, and irritability with anger outbursts.  The impact of such psychiatric symptoms on occupational and social functioning is specifically contemplated in the General Rating Formula.  Furthermore, the General Rating Formula provides for higher ratings for PTSD.  Hence, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned scheduler ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board also considered the Veteran's lay statements in reaching these determinations.  The Veteran is competent to report his psychiatric symptoms, including depression, anxiety, nightmares, difficulty sleeping, and social isolation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1366-67 (Fed. Cir. 2007).  The Board also finds his statements to be credible and consistent with the evaluations assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained healthcare professionals are of greater probative weight than the Veteran's general lay assertions.  

III.  Total Rating Based on Individual Unemployability

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1555; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

Here, the Veteran has the following service connected disabilities:  PTSD rated as 50 percent and 70 percent disabling and acne residuals rated as 10 percent disabling.  Therefore, the Veteran meets the objective regulatory criteria to be eligible for TDIU after the assignment of the 70 percent evaluation.  The Board has considered, however, whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected PTSD at any point during the appeal period.  After a review of the evidence, the Board finds that the Veteran's service-connected PTSD does not render him unable to secure and follow a substantially gainful occupation at any point during the appeal period, regardless of whether the criteria are met.

In August 2005, the Veteran was found disabled by the Social Security Administration (SSA) for disorders of the back (discogenic and degenerative).   In May 2010, the VA examiner reported that the Veteran could perform his normal daily activities and the Veteran denied that his PTSD had ever been the primary reason for his inability to work.  Moreover, the Veteran stated he retired as a result of his work injury rather than his PTSD.  In a March 2011 letter, Dr. C. acknowledged that the Veteran retired as a result of his work injury, but stated that his hyper-arousal symptom was the reason he was unemployable.  In August 2013, the Veteran reported that he had experienced issues with authority figures at work and difficulty concentrating enough to read as a result of PTSD.  Despite these obstacles, he informed the examiner that he had kept working for 34 years until his work injury, had the ability to get along with some coworkers, and that he was able to concentrate well enough to do his job safely.  In a July 2014 DBQ, Dr. C. stated that the Veteran had not worked since his last examination and could not sustain normal job-related stress.  At his October 2014 Board hearing, the Veteran again clarified that he had retired due to a work injury and answered "no" when questioned whether his retirement had anything to do with his PTSD.  See Tr., page 4.  Though he indicated that he chose to work as a longshoreman due to his PTSD, he did not suggest that his PTSD had rendered him unable to secure and follow a job.  See Tr., page 4.  The Board acknowledges that SSA has found the Veteran to be disabled; however, as noted above, this determination was entirely based on non-service-connected disorders.  The Veteran's service-connected disabilities were not a factor in SSA's determination.

The Board also acknowledges Dr. C's opinion that the Veteran is unemployable, and that his PTSD played a role in his retirement; however, this opinion falls short of a finding that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Dr. C.'s opinion goes to the Board's finding that the Veteran's PTSD has resulted in occupational impairment.  However, Dr. C. provides little explanation for the importance she assigns to the Veteran's PTSD in causing unemployability, as compared to his non-service-connected disabilities.  Moreover, her opinions were repeatedly followed by reports made by the Veteran denying that his PTSD did not played a role in retirement and that he had successfully maintained a career as a longshoreman, which he was able to do as the occupation suited his personality and limitations due to PTSD.  

In sum, the combined effect of the service-connected disabilities does not render the Veteran unable to secure and follow a substantially gainful occupation.  Thus, a total rating is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Entitlement to an initial disability rating of 50 percent, but no more, for PTSD for the period prior to August 21, 2013 is granted.

Entitlement to an initial disability rating of 70 percent, but no more, for PTSD effective August 21, 2013 is granted.

A TDIU is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


